Case 21-11750-mdc        Doc 30    Filed 06/24/21 Entered 06/24/21 18:19:32             Desc Main
                                   Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                               :
In re:                         :                     Chapter 11
                               :
MIDNIGHT MADNESS DISTILLING LLC:                     Bankruptcy No. 21-11750 (MDC)
                               :
              Debtor.          :
                               :

                NOTICE OF APPEARANCE AND REQUEST FOR
              SERVICE OF PAPERS PURSUANT TO §1109(b) OF THE
           BANKRUPTCY CODE AND BANKRUPTCY RULES 9010 AND 2002

         NOTICE IS HEREBY GIVEN, pursuant to §1109(b) of Title 11 of the United States

Code and Rules 9010 and 2002 of the Federal Rules of Bankruptcy Procedure that Jeffrey

Kurtzman, Esquire of Kurtzman | Steady, LLC hereby appears on behalf of BET Investments in

the above-captioned Chapter 11 case.

         NOTICE IS FURTHER GIVEN that Kurtzman | Steady, LLC requests that all notices

given or required to be given in the above-captioned case (including, but not limited to, all

papers filed and served in all adversary proceedings in this case, and all notices mailed only to

the statutory committees of their authorized agents and to creditors and equity security holders

who file with the Court a request that all notices be mailed to them) be given to and served upon

the following:

                 Jeffrey Kurtzman, Esquire
                 KURTZMAN | STEADY, LLC
                 101 N. Washington Avenue, Suite 4A
                 Margate, NJ 08403
                 Telephone: (215) 839-1222
                 Email: kurtzman@kurtzmansteady.com
Case 21-11750-mdc          Doc 30   Filed 06/24/21 Entered 06/24/21 18:19:32            Desc Main
                                    Document     Page 2 of 2



       NOTICE IF FURTHER GIVEN that the foregoing request includes not only notices and

papers referred to in Bankruptcy Rule 2002, but also includes, without limitation, orders and

notices of any application, motion petition, pleading, request, complaint or demand, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by mail, hand

delivery, telephone, telegraph, telex or otherwise, that affect the above-captioned debtor or

property of such debtor.


Dated: June 24, 2021                          KURTZMAN | STEADY, LLC


                                              By:       /s/ Jeffrey Kurtzman
                                                    Jeffrey Kurtzman, Esquire
                                                    401 S. 2nd Street, Suite 200
                                                    Philadelphia, PA 19147
                                                    Telephone: (215) 839-1222
                                                    Email: kurtzman@kurtzmansteady.com

                                              Attorneys for BET Investments




                                                 2
